Battle, J. The judgment recovered by appellees, Geyer, Adams & Co., against appellant for $143, in the Nevada circuit court, at the March term thereof in 1884, is void. Giles v. Hicks, 45 Ark., 271; St. L., 1. M. & S. Ry. v. Richter, ante. 345. i. invád judgmeDt- 2.Damages upondissolution. The appellant fails to show in his complaint that he has not a full and adequate remedy at law. Unless he can show that he has not such a remedy, either by appeal, certiorari, application to the court itself which rendered the judgment, or in any other legal and adequate manner, he is not entitled to relief by injunction. The demurrer to the complaint was properly sustained. 1 High on Injunctions, secs. 229, 230; Sanders v. Sanders, 20 Ark., 610; Bell v. Greenwood, 21 Ark., 249; Stillwell v. Oliver, 35 Ark., 187. The court erred in assessing damages on the dissolution ° # 0f the injunction and rendering judgment therefor against appellant. The judgment enjoined being void, no damages were sustained by the stay of proceedings thereon. The decree of the court below is therefore reversed, and a decree will be entered here in accordance with this opinion.